318 S.W.3d 231 (2010)
STATE of Missouri, Respondent,
v.
Russell BRYANT, Appellant.
No. ED 92476.
Missouri Court of Appeals, Eastern District.
June 15, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 11, 2010.
Application for Transfer Denied September 21, 2010.
Amy Meyers, Brentwood, MO, for Appellant.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Russell Bryant ("Defendant") appeals from the judgment upon his conviction by a jury of murder in the second degree, Section, 565.021, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, and attempted stealing, Section 570.030, RSMo 2000. Defendant contends the trial court erred in (1) overruling his motions for judgment of acquittal at the close of the State's evidence and at the close of all the evidence because the State failed to meet its burden of proving beyond a reasonable doubt that the person named in the information as having been murdered was the same person the State proved was murdered at trial, and (2) overruling Defendant's motion to suppress the out-ofcourt identifications and in admitting the out-of-court identifications into evidence because both the photo array and the physical lineup were the result of procedures that were so suggestive as to create a substantial likelihood of misidentification, were inherently unreliable, and rendered the in-court identification unreliable.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).